                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


SeTara Tyson,

                       Plaintiff,     Case No. 13-13490

v.                                    Judith E. Levy
                                      United States District Judge
John R. Service Center, Inc.,
Credit Acceptance Corp., Sterling     Mag. Judge Mona K. Majzoub
Car Rental, Inc., d/b/a Car Source,
Al Chami, and Rami Kamil,

                       Defendants.

________________________________/

   ORDER GRANTING IN PART PLAINTIFF’S EMERGENCY
  MOTION FOR RESTRAINING ORDER AGAINST STERLING
    RENTAL, INC., TRANSFER OF ASSETS, AND DEBTOR-
             CREDITOR EXAMINATION [151]

     Before the Court is Plaintiff SeTara Tyson’s unopposed emergency

motion for restraining order against Sterling Rental, Inc., transfer of

assets, and debtor-creditor examination. (ECF No. 151.) Defendants were

ordered to respond no later than Friday December 6, 2019 and did not

respond. (ECF No. 152.) Having considered the unopposed motion and

applicable law, the Court grants in part and denies in part Plaintiff’s

motion for the reasons set forth below.
     The Federal Rules of Civil Procedure expressly authorize discovery

“[i]n aid of the judgment or execution.” Fed. R. Civ. P. 69(a)(2). The Sixth

Circuit has confirmed that “the scope of postjudgment discovery is very

broad.” United States v. Conces, 507 F.3d 1028, 1040 (6th Cir. 2007.) Rule

69 states: “[a] money judgment is enforced by a writ of execution, unless

the court directs otherwise. The procedure on execution . . . must accord

with the procedure of the state where the court is located[.]” Fed. R. Civ.

P. 69(a)(1). Accordingly, the procedures of Michigan law apply.

     First, Plaintiff seeks a debtor-creditor examination of a Sterling

Rental corporate representative, Al Chami, and Rami Kamil in order to

discover the assets held by Defendants. Both Federal Rule of Civil

Procedure 69(a)(2) and Michigan law authorize this type of post-

judgment discovery. Michigan Compiled Laws § 600.6110(1) states:

     [u]pon an affidavit, showing to the satisfaction of the judge that
     any person has money or property of the judgment debtor, or is
     indebted to him, the judge may issue a subpoena requiring the
     judgment debtor or person or both to appear at a specified time
     and place, and be examined on oath, and to produce for
     examination any books, papers, or records in his or its possession
     or control with have or may contain information concerning the
     property or income of the debtor.




                                     2
Plaintiff argues that Defendants have not satisfied payment of Plaintiff’s

award of damages, attorney fees, and costs in this case and has supported

this argument with an affidavit to this effect. (ECF No. 151-5,

PageID.1931.) Accordingly, Plaintiff is authorized to issue a subpoena

requiring Defendants Sterling Rental, Inc., Al Chami, and Rami Kamil

to attend a debtor-creditor examination as provided by Michigan law.

     Next, Plaintiff seeks an order enjoining Defendant Sterling Rental,

Inc. from transferring assets. Michigan Compiled Laws § 600.6116

states:

     (1) An order for examination of a judgment debtor may contain a
     provision restraining the judgment debtor from making or
     suffering any transfer or other disposition of, or interference
     with any of his property then held or thereafter acquired by or
     becoming due to him not exempt by law from application to the
     satisfaction of the judgment, until further direction in the
     premises, and such other provisions as the court may deem
     proper.

     (2) Unless previously vacated by order of the court or by
     stipulation of the parties in writing, a restraining provision as
     herein provided shall remain in full force and effect for a period
     of 2 years from the date thereof, at which time it shall be deemed
     vacated for all purposes unless extended by order of the court for
     good cause shown.




                                    3
Plaintiff argues that she has no information regarding Sterling Rental’s

assets. She argues that, as a used car lot, Sterling Rental could transfer

all of its assets to new ownership “simply by signing the titles to a new

company.” (ECF No. 151, PageID.1891.) She also states that since entry

of judgment, Defendant’s counsel indicated that Sterling would “go

bankrupt rather than pay the judgment.” (Id.)

     The Court takes these allegations seriously and notes that

Defendant has not responded or otherwise offered another explanation

for why it has not paid Plaintiff’s award in full. Despite this concern, an

order enjoining Defendant from transferring any assets to a third party

may effectively halt Defendant’s business operations of selling and

leasing used cars, which may make it more likely that Defendant will not

pay Plaintiff her award. Accordingly, Plaintiff’s motion to enjoin the

transfer of assets is granted in part. Sterling Rental may continue to sell

and lease vehicles only in the ordinary course of business. If, after

conducting postjudgment discovery as set forth in this order, Plaintiff

discovers that Defendant has transferred any of its assets in bad faith or

for the purpose of avoiding payment of Plaintiff’s award, Plaintiff may

present this motion again.


                                    4
     For the reasons set forth above, Plaintiff’s motion to conduct

postjudgment discovery is GRANTED and Plaintiff’s motion to enjoin

transfer of Sterling Rental’s assets is GRANTED IN PART.

           IT IS SO ORDERED.

Dated: December 9, 2019          s/Judith E. Levy
Ann Arbor, Michigan              JUDITH E. LEVY
                                 United States District Judge




                     CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, December 9,
2019, using the Electronic Court Filing system and/or first-class U.S.
mail.
                                 s/William Barkholz
                                 Case Manager




                                   5
